Citation Nr: 1130316	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as a result of Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for Parkinson's disease, claimed as a result of herbicide exposure.

3.  Entitlement to service connection for a heart condition claimed as a result of herbicide exposure or as secondary to a psychiatric disability to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus, type 2.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type 2.
7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type 2.

8.  Entitlement to service connection for a psychiatric disability to include PTSD.

9.  Entitlement to service connection for sleep apnea, claimed as secondary to a heart condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to August 1969, to include service in Thailand from June 1967 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Additionally, during the hearing, the Veteran and his representative requested that the issue of entitlement to service connection for a heart condition be recharacterized to include directly related to herbicide exposure (see page 4 of the hearing transcript).  

Finally, the Veteran filed a claim of service connection for PTSD, and the RO characterized the issue accordingly.  As the evidence shows a diagnosis of psychiatric disability other than PTSD (and in accordance with the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the issue is characterized to encompass the other psychiatric diagnosis.

The matters of entitlement to service connection for a psychiatric disability to include PTSD; entitlement to a heart condition claimed as secondary to a psychiatric disability to include PTSD; and entitlement to service connection for sleep apnea claimed as secondary to a heart condition are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran was not exposed to a herbicide agent during his active service.

2.  Diabetes mellitus, type 2; bilateral peripheral neuropathy of the upper and lower extremities; a heart condition; and Parkinson's disease did not have onset during the Veteran's active service; neither diabetes nor a heart condition manifested within one year of separation from active service, and all disabilities are not otherwise shown to be related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 2; Parkinson's disease; and a heart condition, all claimed as a result to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for peripheral neuropathy of bilateral upper and lower extremities claimed as a result of diabetes mellitus, type 2 is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service- connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notably, at the March 2011 Travel Board hearing, there was a request for additional records; however, upon further review, the Board finds that remanding these issues for additional records would serve no useful purpose.  It is not in dispute that the Veteran suffers with these disabilities.  Additionally, the Veteran does not allege that such disabilities had their onset in service.  The issue is whether or not he was exposed to herbicides while on active duty.

A VA examination was not afforded the Veteran in these matters.  As will be explained below, there is no evidence establishing that an event, injury, or disease occurred in service (to include herbicide exposure), or evidence establishing certain diseases manifesting during an applicable presumption period.  VA therefore has no duty to afford the Veteran an examination.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA received the Veteran's claim for service connection in May 2006.  He contends that he was exposed to Agent Orange in Thailand at the UTAPAO Air Force Base. He contends that his diabetes, heart condition, and Parkinson's disease are due to exposure to Agent Orange and that peripheral neuropathy of his upper and lower extremities are secondary to his diabetes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus and cardiovascular disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  Recently, hairy cell leukemia and other B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to this list of diseases.  See 74 Fed. Reg. 53202-01 (August 31, 2010).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The presumptive provisions of 38 C.F.R. § 3.307(a)(6), pertaining to herbicide exposure, do not apply to a Veteran serving in a deepwater vessel off the coast of Vietnam who did not actually set foot in Vietnam or enter the inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 (1997).  VA's General Counsel has also determined that service in high altitude planes flying over Vietnam without any other contact with Vietnam did not constitute "service in Vietnam" under 38 C.F.R. § 3.313. VAOPGCPREC 7-93 (1993).

In addition to the use of Agent Orange in the Republic of Vietnam during the Vietnam War, the Department of Defense (DoD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  If it is determined that a veteran who served in Korea from April 1968 to July 1969 and belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If a veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DoD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by-case basis.  See M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.

The Veteran contends that he was exposed to Agent Orange in service he alleges occurred in Thailand.  Service personnel records show that he did not serve in either Korea or Vietnam.  His DD-214 records that he was awarded the Vietnam Service Medal.  That award does not, standing alone, establish that he served in Vietnam for the purposes of operation of the presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008.

In a July 2006 letter, the Veteran's private treating physician indicated, in part, that the Veteran has had diabetes mellitus since 2002 with slight tingling to his hands and feet; that the Veteran was diagnosed with Parkinson's disease in 2004; and that he has had a heart condition (cardiomyopathy) since 1996.

Service treatment records make no mention of findings or symptoms of diabetes; a heart condition, Parkinson's disease; or peripheral neuropathy.  A report of medical examination from July 1969, at discharge from service, provides no indication of neurologic, cardiovascular, or endocrine abnormalities.  The Board recognizes that the November 1961 entrance examination report has a mark in the "abnormal" column for feet; however, bilateral pes planus grade II was noted.  There are no marks in either the "abnormal" or the "normal" columns for any other evaluations except for identifying body marks, scars or tattoos.  That being said, the July 1969 report of medical examination does have marks indicating that he had normal neurologic, cardiovascular, and endocrine system clinical evaluations.  These records are, therefore, evidence that the conditions that led to his disabilities, did not have onset during his active service.  There is no evidence showing that any of these conditions manifested until many years after separation from active service.

The record is absent for any competent evidence that the Veteran's diabetes or cardiovascular disorder had onset during service or within one year of service.  The Veteran does not allege such, rather he has alleged that his peripheral neuropathy is due to the diabetes and that the diabetes, heart condition, and Parkinson's disease are due to exposure to Agent Orange during service.  Hence, the preponderance of evidence is against granting service connection based on a showing of onset of the disabilities during service or within one year of separation from service.

In October 2006, VA received a Personnel Information Exchange System (PIES) response indicating that there were no records showing that the Veteran was exposed to herbicides during service.

In November 2006, the RO denied his claim, explaining that his disabilities were not shown to have had onset during service and that the record did not show that the Veteran had service in an area which would have exposed him to Agent Orange.

In a September 2008 writing, the Veteran indicated that the base that he was at in Thailand was constantly defoliated with Agent Orange.  Furthermore, he attached copies of photographs showing the defoliated runway area and perimeter roads at UTAPAO Royal Thai Naval Air Base (RTNAB) for 1967-68; as well as excerpts from an article entitled Herbicide Use in Thailand-The Relationship to the Rule of Engagement. 

At the March 2011 Travel Board hearing, the Veteran testified that he often walked along the perimeter of the base.  He testified that his military occupational specialty was that of an electronic technician.  He indicated that he walked along the perimeter for both social and work related purposes.  Specifically, he stated that he would walk along the perimeter for exercise.  He stated that the movie theater was outdoors and it was located near the perimeter.  Additionally, he testified that his duties put him near the perimeter of the base.

In a Memorandum for the Record associated with the Veteran's claims folder, it was stated that:

"VA Compensation and Pension Service has reviewed a listing of herbicide use and test sites outside Vietnam provided to our office by the Department of Defense (DoD).  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  DoD has advised us that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  We have also reviewed a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, has been reviewed.

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  We received a letter from the Department of the Air Force stating that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps. Base Civil Engineers were not permitted to purchase or apply tactical herbicides.

There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964 (emphasis applied), and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand. However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  If the claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  VA M21-1MR Manual, Part IV, section ii.2, Chapter 10, paragraph q (2009)."

The Veteran contends and sincerely believes that he was exposed to Agent Orange while in service by walking along the base perimeter.  The DoD has informed VA about the sporadic use of non-tactical herbicides within fenced perimeters.  Thus, only those who had military occupational specialties which would have placed them at the perimeters, such as security police, would have conceivably resulted in exposure.  The Veteran was an electronic technician.  There is no evidence that he was a security policeman or that his job as an electronic technician would have placed him at the perimeter. 

As to service connection based on a theory of exposure to Agent Orange during service, the Veteran's claims fail because the evidence shows that for persons who were in Thailand, there was no tactical spraying of herbicides after 1964 (as noted, he was in Thailand from June 1967 to June 1968); commercial use of herbicides were used along the fenced perimeters and the only persons who would have been exposed to those herbicides were persons who were at the perimeter, such as security guards.  The Veteran was an electronic technician and serving at the perimeter is not consistent with his service.  In short, the evidence shows that tactical herbicides were not used when the Veteran was in Thailand; persons who worked as security guards along the base perimeter were exposed to commercial herbicides; the Veteran did not have a MOS that is consistent with serving along the base perimeter; therefore service connection cannot be granted based on exposure to Agent Orange in Thailand.

Finally, service connection cannot be established for peripheral neuropathy of his upper and lower extremities, based on a theory that his peripheral neuropathy was caused or aggravated by diabetes mellitus because service connection is not established for diabetes mellitus.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for diabetes mellitus, type 2; Parkinson's disease; and a heart condition claimed as a result of herbicide exposure is denied.

Service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, type 2 is denied.


REMAND

As noted, the Veteran's May 2006 claim specifically sought service connection for PTSD, and that was the specific claim adjudicated by the RO and developed for appellate review.  However, in a precedent decision in the interim (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that the matter of service connection for a psychiatric disability other than PTSD is part and parcel of a service connection for PTSD claim (and that such matter is before the Board).  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, it would be premature for the Board to address such matter on the merits in the first instance.  Hence, the Board has no option but to remand the case for such action.  

Furthermore, at the Travel Board hearing, the Veteran appears to be raising new stressors regarding his PTSD issue (refer to page 5 of the hearing transcript).  Additionally, he submitted an April 2009 private treatment record which documents a diagnosis of PTSD.  Moreover, the treating physician makes references to more visits with the Veteran.  Such indicates that there are outstanding treatment records that need to be obtained and associated with the claims file.  The record also suggests that the Veteran receives ongoing VA psychiatric treatment.  The most recent records of VA treatment in the claims file are dated in July 2008.  Updated VA treatment records are constructively of record, may contain pertinent information, and must be secured.

Because the claims of secondary service connection (i.e., heart disorder as a result of a psychiatric disability; and sleep apnea as a result of a heart disorder) are inextricably intertwined with the claim of service connection for a psychiatric disability to include PTSD, appellate consideration of such matters is deferred pending resolution of the claim seeking service connection for a psychiatric disability to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1. Regarding the matter of service connection for psychiatric disability to include PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.

2. The RO should ask the Veteran to identify all providers of psychiatric treatment he has received since his discharge from active duty service, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., those not already associated with the claims folder).  The Veteran should be notified if any records identified are not received pursuant to the RO's request.  Whether or not he responds, the RO should secure complete records of all VA psychiatric treatment the Veteran has received from Portland and Hillsboro from July 2008 to the present.

3. Following completion of the above (and any further development deemed necessary (i.e., VA examinations after records are obtained and associated with the claims file)), the RO should readjudicate all claims, to include the secondary service connection claims in light of any change in determination regarding the psychiatric claim (after arranging for any further development indicated regarding those matters).  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


